   Case: 5:21-cv-00106-DCR                   Doc #: 3-1        Filed: 04/28/21 Page: 6 of 7 - Page ID#: 25




                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OE KENTUCKY

                 ELECTRONIC FILING ATTORNEY REGISTRATION FORM

This form is used to register for an account on the Eastern District of Kentucky Electronic Filing System (the system).
Registered attorneys will have privileges to electronically submit documents and to view the electronic docket sheets
and documents. By registering, attorneys permit electronic service of all documents through the court's transmission
facilities in accordance with the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure and the joint
local rules of this Court. The following information is required for registration (please type):


 Last Name diTrapano                                           First Name Louis
 Middle Name Dante                                             Generation

 Last four digits of Social Security Number (for security purposes) XXX-XX-1843
 KY or other State Bar Number                    West Virginia Bar # 6778
 Firm Name Calwell Luce diTrapano, PLLC Street Address 500 Randolph Street
 Suite No.                                                     P.O. Box

 City & State Charleston, WV                                   Zip Code 25302
 Telephone 304-343-4323                                         Fax 304-344-3684
 Primary Email Address dditrapano@cldlaw.com
Attorneys seeking to file documents electronically must be admitted to practice in the United States District Court for
the Eastern District of Kentucky pursuant to Joint Local Rules.

Are you admitted to practice in this Court? O Yes ® No
If admitted pro hac vice give case number in which pro hac vice status was granted: ^ •g^j Qi Yl O^'O^0                   O&K,
By signing this form, you will certify that you have read and are familiar with the rules of practice and the
administrative procedures guide governing electronic filing, which may be found at http://www.kved.uscourts.gov and
thatyou have a PACER account. Visit the PACER web siteat http://pacor.psG.uscourts._qoy to establish a PACER
account.

Pleaseverify your method of training: 0 web page tutorial; • to be provided byEDKY court personnel;
• provided by an in-house certified trainer; [j court training in other court:                              (Other Court)
By submitting this registration form, the undersigned agrees to abide by all Court rules, orders and policies and
procedures governing the use of the electronic filing system.
The combination of user ID and Basswoco will serve as the signature of the attorney filing the documents. Attorneys
must protect thesecurity of th/r passwords and immediately notify the Court if they learn that their password has
been compromised.




                                                                                             <^/^~ ^z/
                                                                                           Date
